                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 JOHN HICKS,                                   )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )      No.:   3:18-CV-538-TAV-DCP
                                               )
 KNOX COUNTY, TENNESSEE,                       )
                                               )
               Defendant.                      )


                               MEMORANDUM OPINION

        This is a counsel-filed proposed prisoner class action lawsuit for violation of

 42 U.S.C. § 1983. On March 18, 2020, the Court entered an order screening the complaint,

 finding that only Plaintiff Hicks’s claim for injunctive relief arising out of his allegation

 that Defendant Knox County’s video visitation policy violates his constitutional rights

 would proceed herein, and denying without prejudice Plaintiff’s motion for class

 certification [Doc. 51 p. 18 and 36]. Now before the Court is Defendant Knox County’s

 motion for judgment on the pleadings in which it asserts that the Court should dismiss this

 action due to Plaintiff’s failure to exhaust his administrative remedies and/or as moot

 [Doc. 56]. Plaintiff did not file a response to this motion and his time for doing so has

 passed. E.D. Tenn. LR 7.1(a)(2). As such, Plaintiff waived any opposition thereto. Elmore

 v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978);

 E.D. Tenn. LR 7.2. For the reasons set forth below, this motion [Id.] will be GRANTED

 to the extent that this action will be DISMISSED as moot.




Case 3:18-cv-00538-TAV-DCP Document 58 Filed 06/23/20 Page 1 of 2 PageID #: 429
        In support of its motion, Defendant Knox County filed an affidavit from Brian

 Bivens, the Assistant Chief of the Knox County Sheriff’s Department, in which he testifies

 that Plaintiff, whom he names as John Kevin Hicks, went into the custody of the Tennessee

 Department of Correction (“TDOC”) on February 27, 2020 [Doc. 56-1 p. 1]. Mr. Bivens

 also testifies that TDOC’s felony offender database, https://apps.tn.gov/foil-app/results.jsp,

 states that John Kevin Hicks is currently incarcerated in the Bledsoe County Correctional

 Complex [Id. at 2], which the Court has confirmed.

        Prisoner claims for injunctive and/or declaratory relief regarding issues in a prison

 facility are moot when inmate is no longer incarcerated at that facility. Kensu v. Haigh,

 87 F.3d 172, 175 (6th Cir. 1996). Moreover, “‘[i]f a case in federal court loses its character

 as an actual, live controversy at any point during its pendency, it is said to be moot.’ . . .

 Should that occur, ‘the case is no longer within the jurisdiction of the federal courts, and

 therefore must be dismissed.’” Gawry v. Countrywide Home Loans, Inc., 395 F. App’x

 152, 155 (6th Cir. 2010) (quoting Pettrey v. Enter. Title Agency, Inc., 584 F.3d 701, 703

 (6th Cir.2009)).

        Accordingly, Defendant’s motion for judgment on the pleadings [Doc. 56] will be

 GRANTED to the extent that this action will be DISMISSED as moot.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE

                                               2


Case 3:18-cv-00538-TAV-DCP Document 58 Filed 06/23/20 Page 2 of 2 PageID #: 430
